UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6514


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEMAREN MARVIN CONNOR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:01-cr-00513-DKC-1; 8:09-cv-00424-DCK)


Submitted:   September 29, 2011           Decided:   October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jemaren Marvin Connor, Appellant Pro Se.     Stuart A. Berman,
Assistant United States Attorney, Mara Zusman Greenberg, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jemaren      Marvin    Connor        seeks    to    appeal       the   district

court’s     order    dismissing       as    untimely      his     28    U.S.C.A.      §    2255

(West Supp. 2011) motion.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.       § 2253(c)(1)(B)          (2006).              A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies        this        standard       by      demonstrating           that

reasonable      jurists       would        find    that     the        district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies      relief     on     procedural          grounds,        the       prisoner       must

demonstrate     both      that     the     dispositive          procedural      ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                       Slack, 529 U.S. at 484-85.

We   have   independently        reviewed         the    record       and    conclude      that

Connor has not made the requisite showing.                        Accordingly, we deny

a    certificate     of     appealability         and    dismiss       the    appeal.        We

dispense     with     oral     argument       because       the        facts    and       legal




                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3